Citation Nr: 0503380	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-120 19A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2002, for award of a 40 percent evaluation of residuals of a 
lumbar laminectomy infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from March 1980 to February 
1981.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2000, the veteran filed a claim for entitlement to 
service connection for depression as secondary to his 
service-connected post-laminectomy infection residuals.  The 
Board notes no record in the case file of this claim having 
been developed or adjudicated, and further notes that it was 
not referred to the RO in the December 2000 Board Remand.  
Accordingly, it is referred to the RO for any appropriate 
development and action not yet taken.

The veteran testified at a Video Teleconference (VTC) Hearing 
in November 2004 before the undersigned Veterans Law Judge 
(VLJ), who is designated by the Chairman of the Board to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
A transcript of the hearing testimony is associated with the 
claims file.  The veteran testified at two prior VTCs before 
two difference VLJs on the issue of the evaluation of his 
post-laminectomy infection residuals, which is no longer in 
issue.


FINDINGS OF FACT

1.  The March 1996 rating decision granted service connection 
under 38 U.S.C.A. § 1151 for residuals of post-laminectomy 
infection with a zero percent evaluation, effective July 27, 
1992.

2.  The August 1998 rating decision increased the veteran's 
noncompensable evaluation to 20 percent, effective July 27, 
1992.  The August 2002 rating decision increased the 20 
percent evaluation from 20 percent to 40 percent, effective 
August 17, 2002.

3.  The evidence of record shows the veteran's residuals of 
post-laminectomy infection to have more nearly approximated a 
40 percent evaluation earlier than August 17, 2002.


CONCLUSION OF LAW

The requirements for an effective date of July 27, 1992, but 
no earlier, for award of a 40 percent evaluation of residuals 
of a lumbar laminectomy infection have been met.  38 U.S.C.A. 
§§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1992.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes no record in the case file of the veteran 
having been issued the requisite VCAA notice letter or via 
either of the supplemental statements of the case.  In light 
of the Board granting the benefit which the veteran requests 
in full, however, the Board finds this procedural discrepancy 
nonprejudicial, and deems further discussion as unnecessary.  
The Board also finds that VA has complied with the duty to 
assist the veteran with the development of his claim.  
38 C.F.R. § 3.159(c).



Factual background.

The veteran's claim for service connection under 38 U.S.C.A. 
§ 1151 was received by the RO on July 27, 1992.  The March 
1996 rating decision granted service connection with a 
noncompensable evaluation, effective July 27, 1996.  The 
August 1998 rating decision granted a compensable evaluation 
of 20 percent, effective July 27, 1992.  The August 2002 
rating decision increased the veteran's 20 percent evaluation 
from 20 percent to 40 percent, effective August 17, 2002.  In 
his October 2002 notice of agreement, the veteran 
specifically informed the RO that he had no disagreement with 
the 40 percent evaluation but he disagreed with the effective 
date of August 17, 2002.

VA treatment records reflect that, in December 1983, the 
veteran underwent a lumbar laminectomy, discectomy L4-L5.  A 
December 1983 post-operative clinical entry reflects the 
veteran as having excellent post-operative progress and he 
was ambulating.  Another December 1983 post-surgery entry 
reflects that the veteran requested to be discharged from the 
hospital for Christmas.  The December 1983 Discharge Summary 
reflects that the sutures were removed and the wound steri-
stripped with Benzoin, and the veteran was discharged on the 
third post-operative day, with instructions to return to the 
clinic in one month for a follow-up.

A January 1984 Narrative Summary reflects that, 11 days post-
op, the veteran presented with complaints of low back pain 
and an open wound.  He was admitted with "pretty much wound 
dehiscence."  The veteran's wound was debrided, and the 
medical findings included purulent exudate and devitalized 
tissue.  The surgical report reflects that the surgeon 
described the devitalized tissue from the subcutaneous area 
as well down into the muscle layer.  After intravenous 
antibiotics and wet to dry dressing changes, the wound was 
closed with a 2-0 wire.  He was discharged with oral 
antibiotics and instructions to return in 10 days.  A 
subsequent January 1984 Narrative Summary reflects that, on 
his follow-up, the wound was closing well and the wire was 
removed and a small amount of necrotic material was removed.  
The pathology report on the material reflects the items 
received as, infected granulation tissue, muscle, and 
devitalized tissue.  The report shows the microscopic 
diagnosis as, lower back wound, debridement; necrotic 
skeletal muscle fragments and fibrinopurulent exudate with 
granulation tissue and collection of foreign body type giant 
cells.

The August 2002 examination report reflects that the examiner 
observed the veteran to have a significant amount of pain and 
muscle spasms in the L4-L5 in the area of his surgical site, 
which the examiner opined were likely secondary to the 
multiple debridements, which apparently entailed a 
significant amount of muscle removal.  The examiner opined 
that the veteran's significant loss of strength and motion in 
his low back are likely secondary to the suture site 
infection and multiple surgeries which were necessary to 
treat the infection.

The April 2002 rating decision rated the veteran's post-
laminectomy infection residuals analogously under Diagnostic 
Code (DC) 5320, as an injury to Muscle Group XX, the group 
which provides postural support of the body and extension and 
lateral movements of the spine.  The veteran's position 
throughout the entire period of his claim and appeal, as 
reflected in written submissions and testimony at the Travel 
Board hearing before the undersigned, has been clear and 
consistent.  Specifically, in light of the fact that he was 
evaluated for a muscle group injury, his post-laminectomy 
wound infection residuals have always more nearly 
approximated the 40 percent level, and not just from the date 
of the August 2002 examination.

Analysis.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  VA rating 
criteria for muscle injuries classify muscle injuries as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  A moderate injury generally will not manifest 
residuals of debridement or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i).  The history and symptoms will include one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue on 
average use.  Objective findings will include some loss of 
deep fascia or muscle substance and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2)(ii) and (iii).

A moderate disability evaluation is for wounds which are 
through and through or deeply penetrating and of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Injuries of moderate 
disability must have required treatment and there must be a 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings which reveal moderate disability include 
entrance and, if present, exit scars, small or linear, 
indicating short track or missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2), 4.56(c).

For a classification of moderately severe disability, the 
rating criteria require a wound with debridement or prolonged 
infection, or with sloughing of soft parts, intermuscular 
scarring.  History would include prolonged hospitalization 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability.  Objective 
findings would include indications on palpation of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Moderately severe injury to muscles in Group XX are evaluated 
at 40 percent.  38 C.F.R. § 4.73, DC 5320.  The veteran's VA 
treatment records of January 1984 reflect that the veteran's 
post-operative wound infection residuals more nearly 
approximated a moderately severe muscle injury.  His wound 
manifested prolonged infection, his treatment necessitated 
repeat and prolonged hospitalization, and required 
debridement, which included removal of muscle tissue.  
Further, the August 2002 examination report reflects that the 
extent of the veteran's loss of strength and motion in his 
back are likely secondary to the wound infection residuals.

In light of the fact that the veteran's medical records 
showed his wound infection residual to more nearly 
approximate the above description when his claim was received 
in July 1992, that is the effective date to which he is 
entitled.  38 C.F.R. § 3.400.  He is not entitled to an 
earlier date, as applicable law and regulation set the date 
his claim is received as the earliest date which may be 
allowed.


ORDER

Entitlement to an effective date earlier than July 27, 1992, 
but no earlier, for award of a 40 percent evaluation of 
residuals of a lumbar laminectomy infection, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


